DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9 February 2022 is acknowledged. However, in light of the amendment of claim 15, the restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenard et al. (US 2014/0277791, hereinafter “Lenard”).

Claim 1: Lenard discloses an electrical generator (Figs.2 and 6) comprising: 
an electrical bus within the electrical generator (DC bus within the “Power conditioning, storage, and control block 610; see Fig.6), the electrical bus is electrically connectable to a first source of electrical power within the electrical generator (to the generator and diesel motor 610; see Fig.6) and to a second source of electrical power external to the electrical generator (via 270 
a plurality of electrical power outputs (“one or more power receptacles”; see [0036] and [0037], which discusses a “receptacle access array” including “six 120 Volt GFCI protected circuits and one 208V three-phase 60 amp circuit”) electrically connected to and receiving electrical power from the electrical bus that provide electrical power to external loads that can be electrically connected to the electrical power outputs (see Fig.6, [0039] and [0037]).

Claim 8: Lenard discloses an energy handling system (Figs.1, 2 and 6), comprising: 
an electrical bus within an enclosure (DC bus within the “Power conditioning, storage, and control block 610; see Fig.6, located within the enclosure of the generator as shown in Figs.1 and 2), the electrical bus is electrically connectable to a first source of electrical power within the enclosure (to the generator and diesel motor 610; see Fig.6) and a second source of electrical power external to the enclosure (via 270 of Fig.2, which serves as an “input power port”, connected “through a fused link and into the main DC bus”, see [0055]; see also [0037]: “PV power input port 270 may provide access for external power to be input into the generator 100. For example, external power from solar panels, wind turbines, conventional power grid, other generators, etc., may be used to supply output power and/or charge batteries of generator 100”); 
a plurality of electrical power outputs (“one or more power receptacles”; see [0036] and [0037], which discusses a “receptacle access array” including “six 120 Volt GFCI protected 

Claim 15: Lenard discloses an electrical generator (Figs.1, 2, and 6), comprising: 
an electrical bus within the electrical generator (DC bus within the “Power conditioning, storage, and control block 610; see Fig.6), the electrical bus is electrically connectable to a first source of electrical power within the electrical generator (to the generator and diesel motor 610; see Fig.6) and to a second source of electrical power external to the electrical generator (via 270 of Fig.2, which serves as an “input power port”, connected “through a fused link and into the main DC bus”, see [0055]; see also [0037]: “PV power input port 270 may provide access for external power to be input into the generator 100. For example, external power from solar panels, wind turbines, conventional power grid, other generators, etc., may be used to supply output power and/or charge batteries of generator 100”); 
and at least one of the following: 
a) a plurality of electrical power outputs (“one or more power receptacles”; see [0036] and [0037], which discusses a “receptacle access array” including “six 120 Volt GFCI protected circuits and one 208V three-phase 60 amp circuit”) electrically connected to and receiving electrical power from the electrical bus that provide electrical power to external loads that can be electrically connected to the electrical power outputs (see Fig.6, [0039] and [0037]);


Claims 2 and 9: Lenard discloses  a plurality of power receiving modules (battery “modules” 535, see Fig.5 and [0047], the battery packs receiving power from the generator/external input) each of which is removably installable on the electrical generator (connected via “wires”, thus removably installable, e.g. in assembly and servicing; see [0047] and [0030]), each power receiving module includes a bus connector (wiring) that electrically connects to the electrical bus when the power receiving module is installed on the electrical generator (see Fig.6 and [0030]).
Claims 4 and 11: Lenard discloses wherein the first source of electrical power comprises an engine (“a fuel powered engine”; see [0030] and 610 of Fig.6), and the second source of electrical power comprises utility lines (see [0037], where “external power from … convention power grid” may be also provided to the generator).
Claims 5 and 12: Lenard discloses wherein the electrical bus receives electrical power from the second source of electrical power and directs electrical power to the second source of electrical power (see [0037], where the external power provided to the power input port 270 “may be used to supply output power and/or charge batteries of generator 100”).
Claim 16: although this limitation is not disclosed by Lenard, the language of claim 15 provides “at least one of” a.) and b.) and b.) is not positively recited in claims 15 and 16. Therefore, the further limitations of claim 16 regarding the supply and return manifold are optional since limitation a.) is met. See the discussion of claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenard in view of Kang et al. (US 7,466,034, hereinafter “Kang”).

Lenard discloses the limitations of claim 15, as discussed above. Additionally, Lenard discloses “an integrated assembly that includes the electrical bus” (see Figs.1, 2, and 6). 
With regard to claim 18, Lenard and Kang only disclose a single heat pump unit rather than “a plurality of the power receiving modules”. However, it has previously been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B. Since merely adding an additional heat pump unit coupled to the generator of Lenard and Kang would produce the same result in an expanded system (i.e. .

Allowable Subject Matter
Claims 3, 6-7, 10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following features could not be found in the prior art within the overall context of the claims:
“wherein a first one of the power receiving modules includes at least one of the electrical power outputs, and a second one of the power receiving modules includes at least one of the electrical power outputs” (claims 3 and 10); and 
“each power receiving module is fluidly connected to the supply manifold and to the return manifold” (claims 6 and 13; in the interpretation provided above, the battery packs of Lenard correspond to the “power receiving modules” and there would be no reason for one of ordinary skill in the art to fluidly connect these batteries to a supply/return manifold based on the prior art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849